1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                                                     No. 30,261

10 OSCAR H.,

11          Child-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
13 Robert S. Orlik, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   M. Victoria Wilson
17   Albuquerque, NM

18 for Appellant

19 Hugh W. Dangler, Chief Public Defender
20 Oscar Hernandez, Assistant Appellate Defender
21 Santa Fe, NM

22 for Appellee

23                                 MEMORANDUM OPINION

24 SUTIN, Judge.
 1        The State appeals the district court’s order dismissing with prejudice a

 2 delinquency petition alleging that Child committed assault on a peace officer and

 3 aggravated battery on a peace officer. We issued a notice of proposed summary

 4 disposition, proposing to affirm. According to the response filed by the State, the

 5 State does not oppose the proposed summary disposition. Based on the State’s

 6 response, and for the reasons in the notice of proposed summary disposition, we

 7 affirm the order of dismissal.

 8        IT IS SO ORDERED.



 9                                       __________________________________
10                                       JONATHAN B. SUTIN, Judge

11 WE CONCUR:


12 ___________________________________
13 MICHAEL D. BUSTAMANTE, Judge



14 ___________________________________
15 CELIA FOY CASTILLO, Judge




                                            2